 1   Sanjay S. Schmidt (SBN 247475)
     LAW OFFICE OF SANJAY S. SCHMIDT
 2   1388 Sutter Street, Suite 810
 3   San Francisco, CA 94109
     Telephone: (415) 563-8583
 4   Facsimile: (415) 223-9717
     Email: ss@sanjayschmidtlaw.com
 5
     Steven L. Derby, Esq. (SBN 148372)
 6   Anthony E. Goldsmith, Esq. (SBN 125621)
 7   DERBY McGUINNESS & GOLDSMITH LLP
     200 Lakeside Drive, Suite A
 8   Oakland, CA 94612
     Telephone: (510) 987-8778
 9   Facsimile: (510) 359-4419
     Email: info@dmglawfirm.com
10

11   Attorneys for Plaintiff,
     SWAMI SHRADDHANANDA SARASWATI
12

13                                 UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15
      SWAMI SHRADDHANANDA
16    SARASWATI,                                               Case No. 3:17-cv-04940-MMC

17                                   Plaintiff,                STIPULATION AND [PROPOSED]
              v.                                               ORDER REGARDING THE FILING
18                                                             OF A FIRST AMENDED
      CITY OF ALBANY, PACIFIC GAS &                            COMPLAINT BY PLAINTIFF
19    ELECTRIC COMPANY, a California
      registered domestic stock corporation,
20    FRANK L. YEE, MAY L. YEE, and DOES
      1-00, Inclusive,
21
                                     Defendants.
22

23    AND RELATED CROSS ACTION
24

25
           Plaintiff SWAMI SHRADDHANANDA SARASWATI (“Plaintiff”), Defendant CITY
26
     OF ALBANY, Defendant PACIFIC GAS AND ELECTRIC COMPANY (“PG&E”), and
27
     Defendants FRANK L. YEE AND MAY L. YEE, by and through their respective counsel, hereby
28
                                                           1
                   STIP. & [PROPOSED] ORDER RE: FILING OF FAC BY PLAINTIFF: CASE NO. 3:17-CV-04940-MMC
 1
     respectfully submit the following stipulation and proposed order regarding Plaintiff’s stated
 2
     intention to file a First Amended Complaint:
 3
            1. Plaintiff seeks to amend her Complaint;
 4
            2. Pursuant to Rule 15(a)(2), Plaintiff has met-and-conferred with counsel for all
 5
                Defendants – to ascertain whether the opposing parties would consent, or if a motion
 6
                would be required – and has provided counsel a copy of the proposed First Amended
 7
                Complaint (“FAC”), with “redlined” changes;
 8
            3. Having had the opportunity to review the proposed FAC, counsel for the opposing
 9
                parties consent to the filing of Plaintiff’s First Amended Complaint, a redlined copy
10
                (reflecting the changes) of which is attached hereto, as Exhibit 1, and a standard (non-
11
                redlined) copy of which is attached hereto, as Exhibit 2;
12
            4. Defendants do not stipulate that any matter in Plaintiff’s First Amended Complaint is
13
                correct. Defendants only stipulate that Plaintiff does not need to file a motion for leave
14
                to file the First Amended Complaint, and therefore Defendants stipulate that Plaintiff
15              may file said First Amended Complaint.
16          5. Based on the foregoing, the parties hereby respectfully stipulate to the filing of
17              Plaintiff’s First Amended Complaint, and request that the Court grant the Order
18              below, permitting the filing of the FAC.
19
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
                                                      Respectfully Submitted,
21
     Dated: November 12, 2018                         LAW OFFICE OF SANJAY S. SCHMIDT
22

23                                                    /s/ Sanjay S. Schmidt
24                                                    By: SANJAY S. SCHMIDT
                                                      Attorneys for Plaintiff
25

26   Dated: November 12, 2018                         DERBY McGUINNESS & GOLDSMITH LLP

27
                                                      /s/ Anthony E. Goldsmith
28                                                    By: ANTHONY E. GOLDSMITH
                                                           2
                   STIP. & [PROPOSED] ORDER RE: FILING OF FAC BY PLAINTIFF: CASE NO. 3:17-CV-04940-MMC
 1                                                          Attorneys for Plaintiff
 2   Dated: November 12, 2018                               GOUGH & HANCOCK LLP
 3
                                                            /s/ Gregory Read∗
 4                                                          By: GREGORY READ
                                                            GAYLE L. GOUGH
 5                                                          SARA N. DUNCAN
                                                            Attorneys for Defendant
 6                                                          PACIFIC GAS AND ELECTRIC COMPANY
 7
     Dated: November 12, 2018                               CLARK HILL LLP
 8

 9                                                          /s/ Sara Allman∗
                                                            By: SARA B. ALLMAN
10                                                          MATTHEW T. BRAND
                                                            Attorneys for Defendant
11                                                          CITY OF ALBANY
12
     Dated: November 12, 2018                               HARTSUYKER, STRATMAN & WILLIAMS-
13                                                          ABREGO

14
                                                            /s/ Nairi Paterson∗
15                                                          By: NAIRI PATERSON
                                                            Attorneys for Defendants
16                                                          FRANK L. YEE AND MAY L. YEE
17
                                                  [PROPOSED] ORDER
18
              PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO
19
     ORDERED. Plaintiff shall file her First Amended Complaint within 4-days of the date of this
20
     Order.
21

22
     Dated: November  19, 2018
            _______________                                  _______________________________
                                                            ___ __________________
                                                                                ________________
                                                                                __
23
                                                            Hon.
                                                            Honn Maxine
                                                                 M xine M.
                                                                 Ma     M Chesney
24                                                          UNITED STATES DISTRICT JUDGE
25
     ∗
       Pursuant to Rule 5-1(i) of the Civil Local Rules, the filer of this document hereby attests that concurrence in the
26   filing of this document was obtained from each of the other Signatories.
     ∗
       Pursuant to Rule 5-1(i) of the Civil Local Rules, the filer of this document hereby attests that concurrence in the
27   filing of this document was obtained from each of the other Signatories.
     ∗
       Pursuant to Rule 5-1(i) of the Civil Local Rules, the filer of this document hereby attests that concurrence in the
28   filing of this document was obtained from each of the other Signatories.

                                                                  3
                      STIP. & [PROPOSED] ORDER RE: FILING OF FAC BY PLAINTIFF: CASE NO. 3:17-CV-04940-MMC
